IN THE SUPREME COURT OF TEXAS

                                 No. 11-0702

                 IN RE JAZZERCISE, INC. AND KELLIE ELLINGTON

                      On Petition for Writ of Mandamus

ORDERED:

       1.     Relators'  emergency  motion  for  temporary   relief,   filed
September 7, 2011, is granted.  The trial set for September  13,  2011,  the
April 7, 2011 Order on Plaintiff's Motion for JNOV or  Alternatively  Motion
for New Trial, and the May 9,  2011  Order  Denying  Defendants'  Post-Trial
Motions in Cause No. DC-07-06369, styled Patricia A.  Coats  v.  Jazzercise,
Inc. and Kellie Fox, in the 68th District Court  of  Dallas  County,  Texas,
are stayed pending further order of this Court.
      2.    The real party in interest is requested to respond to  relators'
petition for writ of mandamus on or before September 19, 2011.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this September 9, 2011.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk